UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1614


In Re:   FREDERICK L. HOWELL,

                Petitioner.




         On Petition for Writ of Mandamus and Prohibition.


Submitted:   September 13, 2016             Decided: September 16, 2016


Before TRAXLER, AGEE, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Frederick L. Howell, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Frederick L. Howell petitions for a writ of mandamus and

prohibition seeking an order compelling the United States Attorney

for the District of South Carolina to prosecute the attorney who

represented Howell in Howell’s criminal prosecution.                 We conclude

that Howell is not entitled to mandamus relief.

     Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.              Kerr v. U.S. Dist. Court, 426
U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).        Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

Cumberland Hosp. Sys., Inc. v. Burnwell, 816 F.3d 48, 52 (4th Cir.

2016).

     Howell   has    not   shown   the       existence    of   an   extraordinary

circumstance, nor has he shown that he has a clear right to the

relief he seeks.      Accordingly, we deny the petition for writ of

mandamus and prohibition.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this   court   and       argument    would    not   aid   the

decisional process.

                                                                PETITION DENIED




                                         2